                  Case 3:20-cv-07319-SK Document 23 Filed 03/11/21 Page 1 of 7



 1   PAUL L. REIN, Esq. (SBN 43053)
     AARON M. CLEFTON, Esq. (SBN 318680)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone:    510/832-5001
 4   Facsimile:    510/832-4787
     info@reincleftonlaw.com
 5
     Attorneys for Plaintiff
 6   JAMES LLEWELLYN
 7   Erica L. Rosasco (SBN 220836)
     erica@mckaguerosasco.com
 8   Dawn M. Berry (SBN 292335)
     dawn@mckaguerosasco.com
 9   McKAGUE | ROSASCO LLP
     1217 Pleasant Grove Blvd., Suite 120
10   Roseville, CA 95678
     Telephone: (916) 672-6552
11   Facsimile: (916) 672-6563
12   Attorneys for Defendants,
     MG AUTO CONNECTION, INC. dba
13   HAYWARD MITSUBISHI;
     MOUSA GROUP, LLC
14

15                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
16

17   JAMES LLEWELLYN,                              Case No. 3:20-cv-07319-SK
                                                   Civil Rights
18           Plaintiff,
                                                   CONSENT DECREE AND
19           v.                                    ORDER FOR INJUNCTIVE RELIEF,
                                                   DAMAGES, AND ATTORNEY FEES,
20   MG AUTO CONNECTION, INC. dba                  LITIGATION EXPENSES, AND COSTS
     HAYWARD MITSUBISHI; MOUSA
21   GROUP, LLC,                                  Action Filed: October 19, 2020
22           Defendants.
23

24

25           1.       Plaintiff JAMES LLEWELLYN filed a Complaint in this action on October

26   19, 2020, to enforce provisions of the Americans with Disabilities Act of 1990 ("ADA"), 42

27   U.S.C. §§ 12101 et seq., and California civil rights laws and to obtain recovery of damages

28   for discriminatory experiences, denial of access, and denial of civil rights against Defendants

     MG AUTO CONNECTION, INC. dba HAYWARD MITSUBISHI; MOUSA GROUP, LLC

     CONSENT DECREE AND ORDER
     Case No. 3:20-cv-07139-SK
                  Case 3:20-cv-07319-SK Document 23 Filed 03/11/21 Page 2 of 7




 1   (“Defendants”). Plaintiff has alleged that Defendants violated Title III of the ADA; Sections
 2   51, 52, 54, 54.1, 54.3 and 55, of the California Civil Code, and Health and Safety Code §§
 3   19953 et. seq. by failing to provide full and equal access to patrons of the Hayward
 4   Mitsubishi Dealership located at 25601 Mission Blvd., Hayward, California. Defendants
 5   deny all allegations in the Complaint and contend that they are not liable to Plaintiff in any
 6   amount, on any theory.
 7           2.       In order to avoid the costs, expense, and uncertainty of protracted litigation,
 8   Plaintiff and Defendants (together sometimes the “Parties”) agree to entry of this Consent
 9   Decree and Order to resolve all claims regarding injunctive relief, damages, and attorneys’
10   fees, litigation expenses and costs, raised in the Complaint without the need for protracted
11   litigation. Accordingly, the Parties agree to the entry of this Order without trial or further
12   adjudication of any issues of fact or law concerning Plaintiff’s claims for relief.
13

14   JURISDICTION:
15           3.       The Parties to this Consent Decree and Order agree that the Court has
16   jurisdiction of this matter pursuant to 28 U.S.C. section 1331 for alleged violations of the
17   Americans with Disabilities Act of 1990, 42 U.S.C. sections 12101 et seq. and pursuant to
18   supplemental jurisdiction for alleged violations of California Civil Code sections 51, 54, and
19   54.1.
20           WHEREFORE, the Parties to this Consent Decree hereby agree and stipulate to the
21   Court's entry of this Consent Decree and Order, which provide as follows:
22

23   SETTLEMENT OF INJUNCTIVE RELIEF:
24           4.       This Order shall be a full, complete, and final disposition and settlement of
25   Plaintiff’s claims against Defendants for injunctive relief that have arisen out of the subject
26   Complaint.
27           5.       The Parties agree and stipulate that the corrective work will be performed in
28   compliance with the standards and specifications for disabled access as set forth in the

                                                      -2-
     CONSENT DECREE AND ORDER
     Case No. 3:20-cv-07319-SK
                 Case 3:20-cv-07319-SK Document 23 Filed 03/11/21 Page 3 of 7




 1   California Code of Regulations, Title 24-2, and Americans with Disabilities Act Standards
 2   for Accessible Design, unless other standards are specifically agreed to in this Consent
 3   Decree and Order.
 4                    a.         Physical Remedial Measures and Administrative Procedures:
 5                               Defendants shall perform the remedial work set forth in the report
 6                               attached to this Consent Decree as Exhibit A.
 7                    b.         Timing: Defendants will complete each item on the schedule stated in
 8                               this Consent Decree by December 31, 2021. If unforeseen difficulties
 9                               prevent Defendants from completing any of the agreed-upon injunctive
10                               relief, Defendants or its counsel will notify Plaintiff’s counsel in
11                               writing within seven (7) days of discovering the delay. Plaintiff will
12                               have thirty (30) days to investigate and meet and confer with
13                               Defendants, and to approve the delay by stipulation or otherwise
14                               respond to Defendants’ notice. If the Parties cannot reach agreement
15                               regarding the delay within that time period, Plaintiff may seek
16                               enforcement by the Court.
17                    c.         Defendants or defense counsel will notify Plaintiff’s counsel when the
18                               corrective work is completed, and, whether completed or not, will
19                               provide a status report to Plaintiff’s counsel no later than December
20                               31, 2021.
21                    d.         If Defendants fail to provide injunctive relief on the agreed upon
22                               timetable and/or fail to provide timely written status notification, and
23                               Plaintiff files a motion with the Court to obtain compliance with these
24                               terms, Plaintiff reserves the right to seek additional attorney’s fees for
25                               any compliance work necessitated by Defendants’ failure to keep this
26                               agreement. If the Parties disagree, the parties agree to participate in a
27                               Magistrate Judge-conducted Settlement Conference for the purposes of
28                               resolving the disputed fees. If the Settlement Conference fails to

                                                         -3-
     CONSENT DECREE AND ORDER
     Case No. 3:20-cv-07319-SK
                  Case 3:20-cv-07319-SK Document 23 Filed 03/11/21 Page 4 of 7




 1                               resolve the fee dispute, Plaintiff may seek an order directing the
 2                               Defendants to pay Plaintiff’s reasonably incurred fees.
 3

 4   DAMAGES, ATTORNEYS’ FEES, LITIGATION EXPENSES, AND COSTS:
 5           6.       Defendants agree to pay Plaintiff a total of $24,500 for Plaintiff’s damages,
 6   attorney fees, litigation expenses, and costs. The damages, attorney fees, litigation expenses
 7   and costs shall be paid by wire transfer to Plaintiff’s Counsel’s IOLTA trust account payable
 8   to “REIN & CLEFTON IN TRUST FOR JAMES LLEWELLYN.” Plaintiff’s Counsel will
 9   provide wiring instructions to Defendants privately. The wire transfer shall be delivered on
10   or before March 10, 2021.
11           7.       Defendants shall issue IRS Forms 1099 to Plaintiff and Plaintiff’s attorney for
12   the full settlement payment. Plaintiff and Plaintiff’s attorneys shall provide Defendants with
13   his taxpayer information including a completed W-9 form. Plaintiff agrees to hold
14   Defendants harmless for any liability Defendants may incur arising out of Plaintiff’s failure
15   to pay any taxes assessed against Plaintiff as a result of Plaintiff’s receipt of any portion of
16   the payment.
17

18   ENTIRE CONSENT DECREE AND ORDER:
19           8.       This Consent Decree and Order constitute the entire agreement between the
20   signing Parties on the matters of injunctive relief, damages, attorneys’ fees, litigation
21   expenses, and costs, and no other statement, promise, or agreement, either written or oral,
22   made by any of the Parties or agents of any of the Parties that is not contained in this written
23   Consent Decree and Order, shall be enforceable regarding the matters of injunctive relief
24   described herein.
25

26   CONSENT DECREE AND ORDER BINDING ON PARTIES AND SUCCESSORS IN
     INTEREST:
27

28

                                                         -4-
     CONSENT DECREE AND ORDER
     Case No. 3:20-cv-07319-SK
                  Case 3:20-cv-07319-SK Document 23 Filed 03/11/21 Page 5 of 7




 1           9.       This Consent Decree and Order shall be binding on Plaintiff, Defendants, and
 2   any successors-in-interest. Defendants have a duty to so notify all such successors-in-interest
 3   of the existence and terms of this Consent Decree and Order during the period of the Court's
 4   jurisdiction of this Consent Decree and Order.
 5

 6   MUTUAL RELEASE AND WAIVER OF CIVIL CODE SECTION 1542:
 7           10.      Each of the Parties to this Consent Decree and Order understands and agrees
 8   that there is a risk and possibility that, subsequent to the execution of this Consent Decree
 9   and Order, any or all of them will incur, suffer, or experience some further loss or damage
10   with respect to the lawsuit that is unknown or unanticipated at the time this Consent Decree
11   and Order is signed. Except for all obligations required in this Consent Decree and Order, the
12   Parties intend that this Consent Decree and Order apply to all such further loss with respect
13   to the lawsuit, except those caused by the Parties subsequent to the execution of this Consent
14   Decree and Order. Therefore, except for all obligations required in this Consent Decree and
15   Order, this Consent Decree and Order shall apply to and cover any and all claims, demands,
16   actions, and causes of action by the Parties to this Consent Decree with respect to the lawsuit,
17   whether the same are known, unknown, or hereafter discovered or ascertained, and the
18   provisions of Section 1542 of the California Civil Code are hereby expressly waived. Section
19   1542 provides as follows:
20           A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
             THAT THE CREDITOR OR RELEASING PARTY DOES NOT
21           KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT
             THE TIME OF EXECUTING THE RELEASE AND THAT, IF
22           KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
             AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR
23           OR RELEASED PARTY.
24           11.      Except for all obligations required in this Consent Decree and Order each of the
25   Parties to this Consent Decree and Order, on behalf of each, their respective agents,
26   representatives, predecessors, successors, heirs, partners, and assigns, releases and forever
27   discharges each other Party and all officers, directors, shareholders, subsidiaries, joint venturers,
28   stockholders, partners, parent companies, employees, agents, attorneys, insurance carriers, heirs,

                                                     -5-
     CONSENT DECREE AND ORDER
     Case No. 3:20-cv-07319-SK
                 Case 3:20-cv-07319-SK Document 23 Filed 03/11/21 Page 6 of 7




 1   predecessors, and representatives of each other Party, from all claims, demands, actions, and
 2   causes of action of whatever kind or nature, presently known or unknown, arising out of or in
 3   any way connected with the lawsuit.
 4

 5   TERM OF THE CONSENT DECREE AND ORDER:
 6           12.      This Consent Decree and Order shall be in full force and effect for a period of
 7   eighteen (18) months after the date of entry of this Consent Decree and Order by the Court.
 8
 9   SEVERABILITY:
10           13.      If any term of this Consent Decree and Order is determined by any court to be
11   unenforceable, the other terms of this Consent Decree and Order shall nonetheless remain in
12   full force and effect.
13

14   SIGNATORIES BIND PARTIES:
15           14.      Signatories on the behalf of the Parties represent that they are authorized to
16   bind the Parties to this Consent Decree and Order. This Consent Decree and Order may be
17   signed in counterparts and a facsimile signature shall have the same force and effect as an
18   original signature.
19                            END OF PAGE.
       SIGNATURES ARE ON THE PDF DOCUMENT FILED AT DOCKET NO. 22.
20

21

22

23

24

25

26

27

28

                                                      -6-
     CONSENT DECREE AND ORDER
     Case No. 3:20-cv-07319-SK
                 Case 3:20-cv-07319-SK Document 23 Filed 03/11/21 Page 7 of 7



                                               ORDER
 1
             Pursuant to stipulation, and for good cause shown, IT IS SO ORDERED.
 2

 3   Dated: March 11, 2021                     __________________________________
 4                                             Honorable Sallie Kim
                                               U.S. Magistrate Judge
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -7-
     CONSENT DECREE AND ORDER
     Case No. 3:20-cv-07319-SK
